Dowd, J., dissenting.
The basic premise of the majority opinion is that the “exclusive control of the stationing and transfer of all firemen” granted to the fire chief under the provisions of Section 118 of the Cleveland charter authorizes the closing of fire stations in Cleveland by the executive branch of the government without the concurrence of the legislative branch, i.e., city council.11 do not agree.
*48It is well-settled for noncharter municipalities operating fire departments under state law, i.e., R. C. 737.212 and 737.09,3 that the task of establishing the structure of the fire department belongs to the legislative branch of the government, while the authority to station and transfer the personnel of the fire department belongs to the executive branch in the person of the fire chief and, ultimately, the safety director.
In my view, Section 118 of the Cleveland charter, read in pari materia with Sections 24, 77, 79 and 115 of the Cleveland charter, mandates the same division of governmental responsibility for Cleveland as do R. C. 737.21 and 737.09 for non-chartered municipalities.
The legislative task of establishing the structure of a fire department, given the department’s basic duty to fight and prevent fires, includes determination of the location of the fire stations where the fire fighting personnel and equipment are to be housed. This court’s decision that the “exclusive control over the stationing” of the fire fighting personnel carries with it the unilateral power of the executive branch to disrupt the structure of the fire department as fixed by the legislative branch improperly breaches the separation of powers principle evident in the Cleveland charter.
While the wisdom of Cleveland’s city council in enacting Ordinance No. 273-76, given the city’s precarious financial condition, may be suspect, in my opinion the ordinance is valid and enforceable. I would reverse the Court of Appeals and reinstate the judgment of the Court of Common Pleas in both actions.

 The legislative powers of the city of Cleveland are vested in the city council by Section 24 of the city charter. Section 77 of the charter grants the authority to the council to establish departments and to “prescribe, combine, distribute or abolish the functions and duties of departments* * *.”
Section 79 of the charter provides that “[t]he work of the several departments shall be distributed among such divisions thereof as are established by this Charter or as may be established by the Council by ordinance with the concurrence of the Board of Control. * * * ”
Section 115 of the charter mandates that the city maintain a police force and fire force.


 R. C. 737.21 states:
“The legislative authority of a municipal corporation may establish all necessary regulations to guard against the occurrence of fires, protect the property and lives of its citizens against damage and accidents resulting therefrom, and for such purpose may establish and maintain a fire department, provide for the establishment and organization of fire engine and hose companies and rescue units, establish the hours of labor of the members of its fire department who shall not be required to be on duty continuously more than six days in every seven, and provide such bylaws and regulations for the government of such companies and their members as is necessary and proper.”


 R. C. 737.09 states:
“The chief of the fire department shall have exclusive control of the stationing and transferring of all firemen and other officers and employees in the department under such general rules and regulations as the director of public safety prescribes.”